         Case 3:19-cv-00229-KGB Document 13 Filed 01/25/21 Page 1 of 1




                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

KEVIN IMMEL, ADC #660654                                                             PLAINTIFF

v.                               Case No. 3:19-cv-00229-KGB

SUSAN COX                                                                          DEFENDANT

                                            ORDER

       Before the Court are the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Jerome T. Kearney on November 4, 2019 (Dkt. No. 7). Judge Kearney

recommends that plaintiff Kevin Immel’s claims be dismissed without prejudice for failure to state

a claim upon which relief may be granted. No objections have been filed, and the deadline for

filing objections has since passed. After careful consideration, the Court finds no reason to alter

or reject Judge Kearney’s conclusion.

       Accordingly, the Court adopts the Proposed Findings and Recommendations in their

entirety as this Court’s findings of fact and conclusions of law. The Court dismisses Mr. Immel’s

claims without prejudice. Dismissal of this action constitutes a “strike” within the meaning of the

Prison Litigation Reform Act, 28 U.S.C. § 1915(g). The Court certifies, pursuant to 28 U.S.C. §

1915(a)(3), that an in forma pauperis appeal from the Order and Judgment entered in this case

would not be taken in good faith.

       It is so ordered this 25th day of January, 2021.


                                                     _________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
